Case 6:19-cv-01496-PGB-GJK Document 1 Filed 08/13/19 Page 1 of 8 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

 MAYRA CONCEPCION, on behalf of herself
 and on behalf of all others
 similarly situated,

        Plaintiff,

 v.                                            CASE NO.:

 VIA AIRLINES, INC., and
 PAYCHEX PEO II, LLC,

       Defendants.
 ____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, MAYRA CONCEPCION (“Named Plaintiff”), by and through

 undersigned counsel, on behalf of herself and on behalf of all others similarly situated,

 brings this action against Defendants, VIA AIRLINES, INC and PAYCHEX PEO II, LLC,

 (collectively as “Defendants”), and in support of his claims states as follows:

                             JURISDICTION AND VENUE

        1.      This is an action for damages under the Fair Labor Standards Act (“FLSA”),

 29 U.S.C. § 201 et seq., for failure to pay a minimum wage. This Complaint is filed as a

 collective action under 29 U.S.C. § 216(b).

        2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29

 U.S.C. § 201 et seq.
Case 6:19-cv-01496-PGB-GJK Document 1 Filed 08/13/19 Page 2 of 8 PageID 2




          3.    Venue is proper in the Middle District of Florida, because all of the events

 giving rise to these claims occurred in Orange County, Florida, which lies within the

 Middle District.

                                          PARTIES

          4.    Named Plaintiff is a resident of Seminole County, Florida.

          5.    Defendant, VIA AIRLINES, INC., operates an airline in Maitland, in

 Orange County, Florida.

          6.    Defendant, PAYCHEX PEO II, LLC operates a professional employer

 organization in Pinellas County, Florida.

          7.    Defendants entered into a joint employer relationship and are authorized as

 “joint-employers” under the FLSA by virtue of their rigorous control over all of the

 individual employees. Further, Defendants prepare the payroll and distribute the payment

 of wages for Plaintiff and members of the Class.

                               GENERAL ALLEGATIONS

          8.    Named Plaintiff has satisfied all conditions precedent, or they have been

 waived.

          9.    Named Plaintiff has hired the undersigned attorneys and agreed to pay them

 a fee.

          10.   Named Plaintiff requests a jury trial for all issues so triable.

          11.   At all times material hereto, Named Plaintiff MAYRA CONCEPCION was

 employed by Defendants as a customer service/gate agent.




                                           2
Case 6:19-cv-01496-PGB-GJK Document 1 Filed 08/13/19 Page 3 of 8 PageID 3




        12.     The putative class of similarly situated employees consists of all other

 customer service/gate agents employed by Defendants within the last three years. These

 similarly situated persons will be referred to as “Members of the Class” or “the Class.”

        13.     At all times material hereto, Named Plaintiff and Members of the Class were

 “engaged in the production of goods” for commerce within the meaning of Sections 6 and

 7 of the FLSA, and as such were subject to the individual coverage of the FLSA.

        14.     At all times material hereto, Named Plaintiff and Members of the Class were

 “employees” of Defendants within the meaning of the FLSA.

        15.     At all times material hereto, Defendants were an “employer” within the

 meaning of the FLSA, 29 U.S.C. § 203(d).

        16.     Defendants continue to be an “employer” within the meaning of the FLSA.

        17.     At all times material hereto, Defendants were and continue to be an

 enterprise covered by the FLSA, as defined under 29 U.S.C. §§ 203(r) and 203(s).

        18.     At all times relevant to this action, Defendants engaged in interstate

 commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).

        19.     At all times relevant to this action, the annual gross sales volume of

 Defendants exceeded $500,000 per year.

        20.     Thus, Named Plaintiff and Members of the Class are “non-exempt

 employees” who are covered by the FLSA.

        21.     At all times material hereto, the work performed by Named Plaintiff and

 Members of the Class was directly essential to the business performed by Defendants.




                                          3
Case 6:19-cv-01496-PGB-GJK Document 1 Filed 08/13/19 Page 4 of 8 PageID 4




                                           FACTS

        22.     Named Plaintiff began working for Defendants as a customer service/gate

 agent in June 2018, and she worked in this capacity until May 2019.

        23.     At all times material hereto, Named Plaintiff and Members of the Class

 worked hours at the direction of Defendants, and they were not paid at least the applicable

 minimum wage for all of the hours that they worked.

        24.     By failing to accurately record all of the hours worked by Named Plaintiff

 and Members of the Class, Defendants have failed to make, keep, and preserve records

 with respect to each of its employees in a manner sufficient to determine their wages, hours,

 and other conditions of employment, in violation of the FLSA. See 29 C.F.R. § 516.2.

        25.     Defendants’ actions were willful, and showed reckless disregard for the

 provisions of the FLSA.

                       COLLECTIVE ACTION ALLEGATIONS

        26.     Named Plaintiff brings this case as an “opt-in” collective action on behalf

 of similarly situated employees of Defendants (the “Class”) pursuant to 29 U.S.C. § 216(b).

 The Class is composed of customer service/gate agents whom Defendants failed to

 compensate in accordance with the federal minimum wage for all hours worked in

 accordance with the FLSA.

        27.     Therefore, notice is properly sent to: “All customer service/gate agents

 whom Defendants failed to compensate in accordance with federal minimum wage for all

 hours that they worked from 2016 to the present.”




                                          4
Case 6:19-cv-01496-PGB-GJK Document 1 Filed 08/13/19 Page 5 of 8 PageID 5




        28.     The total number and identities of the Class members may be determined

 from the records of Defendants, and the Class may easily and quickly be notified of the

 pendency of this action.

        29.     Named Plaintiff is similar to the Class because he and the Class have been

 unlawfully denied full payment of the applicable federal minimum wage as mandated by

 the FLSA.

        30.     Named Plaintiff’s experience with Defendants’ payroll practices is typical

 of the experiences of the Class.

        31.     Named Defendants’ failure to pay all wages due at a rate that was at least

 equal to the applicable statutory minimum wage is common to the Class.

        32.     Named Defendants’ practice of making unlawful deductions from wages in

 violation of the FLSA is common to the Class.

        33.     Overall, Named Plaintiff’s experience as a customer service/gate agent who

 worked for Defendants is typical of the experience of the Class.

        34.     Specific job titles or job duties of the Class do not prevent collective

 treatment.

        35.     Although the issues of damages can be individual in character, there

 remains a common nucleus of operative facts concerning Defendants’ liability under the

 FLSA in this case.

                  COUNT I – FLSA MINIMUM WAGE VIOLATION

        36.     Named Plaintiff realleges and readopts the allegations of paragraphs 1

 through 35 of this Complaint, as though fully set forth herein.



                                          5
Case 6:19-cv-01496-PGB-GJK Document 1 Filed 08/13/19 Page 6 of 8 PageID 6




        37.     During the statutory period, Named Plaintiff and the Class worked for

 Defendants, and they were not paid the applicable federal minimum wage for the hours

 that they worked, as mandated by the FLSA.

        38.     Defendants failed to compensate Named Plaintiff and the Class at a rate that

 was at least equal to the applicable federal minimum wage.

        39.     The Members of the Class are similarly situated because they were all

 employed as customer service/gate agents by Defendants, were compensated in the same

 manner, and were all subject to Defendants’ common policy and practice of failing to pay

 its customer service/gate agents at a rate that was at least equal to the applicable federal

 minimum wage, in accordance with the FLSA.

        40.     This reckless practice violates the provisions of the FLSA, specifically 29

 U.S.C. § 206(a)(1)(C). As a result, Named Plaintiff and the Members of the Class who

 have opted in to this action are each entitled to an amount equal to their unpaid minimum

 wages as liquidated damages.

        41.     All of Defendants’ conduct, as alleged and described above, constitutes a

 willful violation of the FLSA, within the meaning of 29 U.S.C. § 255(a).

        42.     As a result of the foregoing, Named Plaintiff and the Class have suffered

 damages.

        WHEREFORE, Named Plaintiff and all similarly situated employees who join this

 collective action demand:




                                          6
Case 6:19-cv-01496-PGB-GJK Document 1 Filed 08/13/19 Page 7 of 8 PageID 7




             (a)   Designation of this action as a collective action on behalf of the

                   Named Plaintiff and the prospective Class that he seeks to represent,

                   in accordance with the FLSA;

             (b)   Prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all

                   similarly situated members of the FLSA putative class, apprising

                   them of the pendency of this action and permitting them to assert

                   timely FLSA claims in this action by filing individual consent to sue

                   forms pursuant to 29 U.S.C. § 216(b);

             (c)   Equitable tolling of the statute of limitations from the date of the

                   filing of this complaint until the expiration of the deadline for filing

                   consent to sue forms under 29 U.S.C. § 216(b);

             (d)   Leave to add additional plaintiffs by motion, the filing of written

                   consent forms, or any other method approved by this Court;

             (e)   Judgment against Defendants for an amount equal to the unpaid

                   minimum wages of Plaintiffs and all opt-in Members of the Class;

             (f)   A declaratory judgment stating that the practices complained of

                   herein are unlawful under the FLSA;

             (g)   Judgment against Defendants for an amount equal to the unpaid

                   back wages of Named Plaintiff and opt-in Members of the Class at

                   the applicable statutory minimum wage, as liquidated damages;

             (h)   Judgment against Defendants stating that its violations of the FLSA

                   were willful;



                                      7
Case 6:19-cv-01496-PGB-GJK Document 1 Filed 08/13/19 Page 8 of 8 PageID 8




              (i)     To the extent liquidated damages are not awarded, an award of

                      prejudgment interest;

              (j)     All costs and attorney’s fees incurred in prosecuting these claims;

                      and

              (k)     For such further relief as this Court deems just and equitable.

                               JURY TRIAL DEMAND

       Named Plaintiff demands trial by jury as to all issues so triable.

       Dated this 13th day of August, 2019.

                                              Respectfully submitted,

                                              /s/ Brandon J. Hill________________
                                              BRANDON J. HILL
                                              Florida Bar Number: 37061
                                              WENZEL FENTON CABASSA, P.A.
                                              1110 North Florida Ave., Suite 300
                                              Tampa, Florida 33602
                                              Direct: 813-337-7992
                                              Main: 813-224-0431
                                              Facsimile: 813-229-8712
                                              Email: bhill@wfclaw.com
                                              Email: jcornell@wfclaw.com
                                              Email: rcooke@wfclaw.com
                                              Attorney for Plaintiff




                                         8
